                 Case 19-50387-CSS           Doc 26     Filed 01/13/21      Page 1 of 2

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

.
In re JRV Group USA L.P.,
a Delaware Limited Partnership,               )
                                              ) Case No. 19-11095 (CSS)
                             Debtor(s)        )
                                              ) Adv. Proc. No. 19-50387
                                              )
JRV Group USA L.P.,                           )
a Delaware Limited Partnership,               ) MEDIATION STATUS REPORT
                          Plaintiff           )
        v.                                    )
                                              )
NIRVC Partners, LLC, et al                    )
                         Defendant(s)         )


      In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, dated

March 5, the undersigned mediator reports that the mediation has not been completed. The process

was impaired by the occurrence of the Covid-19 pandemic and resulting shutdown and restriction on

in-person proceedings. The undersigned believes strongly that mediations are overwhelmingly more

likely to be successful if the parties are required to appear in person although the process for

conducting mediations by remote means has vastly improved.

      Only very recently did counsel for the Liquidating Trustee enter an appearance (see D.I. 25;

12/18/20). The undersigned has been in contact with counsel for the parties and has been informed

that they have exchanged documents and are working toward a settlement. They expect within the

next 10 days to either achieve a settlement or ask that mediation be scheduled. In light of that, it does

not appear to be good use of the parties’ resources to schedule a mediation unless they reach

impasse, and the undersigned will be in contact regularly to monitor progress. If resolution is not




 SL1 1454386v5 099999.00817
                Case 19-50387-CSS         Doc 26     Filed 01/13/21      Page 2 of 2

achieved within the next 10 days, the parties will be asked to commit to early dates for a mediation

using a virtual platform.


Dated: January 14, 2021                           __/s/ Joseph H. Huston, Jr. (DE 4035)_______
                                                         919 North Market Street, Suite 1300
                                                         Wilmington, DE 19801
                                                         Tel: (302)425-3310
                                                         Mobile: (610) 207-2374
                                                          jhh@stevenslee.com.

cc: Counsel of Record via ECF notice




 SL1 1454386v5 099999.00817
